Keith, P.,
delivered the opinion of the court.
In this suit the jurisdiction of the chancery court was invoked to settle a boundary of land in dispute between plaintiff and defendant. It is the settled law of this state that a court of chancery has no jurisdiction for this purpose, and that the objection may be made for the first time in this court. See Carrington v. Otis, 4 Grat. 235 ; Collins v. Sutton, 94 Va. 128, 26 S. E. 415, and authorities there cited. The decree of the circuit court is reversed, and this court will enter such decree as the circuit court ought to have entered.